Citation Nr: 0913255	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-39 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for hepatitis, non-A, 
non-B.

4.  Entitlement to service connection for a scar on the head.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1988 to 
December 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran appeared before a Decision Review Officer (DRO) 
at the RO and provided testimony regarding his claims.  A 
transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran does not have a current disability affecting 
either knee.

2.  The Veteran has not been diagnosed with hepatitis, non-A, 
non-B.

3.  The Veteran's head scar was not incurred in or related to 
service.


CONCLUSION OF LAW

The claimed left knee condition; right knee condition; head 
scar; and hepatitis, non-A, non-B, were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases).

As noted, for service connection, the appellant must first 
have a current diagnosis of the claimed disability.  In this 
case, the medical evidence fails to show that the appellant 
has a current bilateral knee disorder.  In addition, the 
appellant testified in May 2008 before the DRO that he did 
not have a current diagnosis of a disorder of either knee.  
Therefore service connection is denied for both knees.

The evidence also fails to show a diagnosis of hepatitis, 
non-A, non-B in service and fails to show a current diagnosis 
of the disorder.  Service treatment records include a letter 
from the American Red Cross stating that the appellant had an 
abnormal test result upon donating blood in April 1989.  The 
letter stated that the appellant had an elevated ALT test, 
which indicates possible transmission of non-A, non-B 
hepatitis to blood recipients.  No diagnosis was made.  The 
appellant had his blood tested on June 2, 1989.  The results 
showed normal ALT readings.  The appellant was not diagnosed 
with non-A, non-B hepatitis in service and has not been 
treated for, or diagnosed with, the disorder since service.  
Accordingly, service connection must be denied.

Finally, the appellant seeks service connection for a scar on 
his head.  The appellant claims that the scar is the result 
of a cyst removal performed while in service.  The appellant 
testified in May 2008 before the DRO that the scar is 
asymptomatic, with the only residual being the failure of 
hair to grow through the scar tissue.  

Review of the service treatment records show that the cyst 
was noted on one occasion, January 20, 1989.  The records do 
not indicate that the cyst was removed in service, or 
otherwise indicate that the appellant sustained injury to 
cause the scar of the head in service; thus, the evidence 
fails to show that the scar was incurred in or a result of 
service.  Importantly, there is absolutely no indication that 
the scar, even if it did occur in service, has caused the 
Veteran a "disability", such a disfigurement or some other 
problem.  Therefore, service connection cannot be granted.

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection for a bilateral knee disability, a head 
scar, and hepatitis, non-A, non-B.  Simply stated, the 
service and post-service medical record provides highly 
probative evidence against these claims, failing to indicate 
in some instances even the existence of these problems, let 
alone whether they are connected with service, outweighing 
the Veteran's statements.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  38 U.S.C.A. § 
5107(b).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on August 28, 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with service or with another 
service-connected disability; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the appellant provided no evidence showing a 
current diagnosis of a bilateral knee disorder or hepatitis, 
non-A, non-B.  Service treatment records were negative for 
cyst removal or other injury resulting in the scar to the 
appellant's head and the appellant testified that the scar 
was not symptomatic, with the exception of hair refusing to 
grow through the tissue.  No competent medical evidence was 
provided linking the scar to active service.  Therefore, a VA 
examination or opinion does not need to be obtained at this 
time for any of the disabilities claimed herein.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records.  The appellant submitted statements and was provided 
an opportunity to set forth his contentions during the 
hearing before the DRO.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


